By the Court

Nisbet, J.,
delivering the opinion.
[1.] The Court below, very properly ruled out the amendments. Some of them were unnecessary, because already in the bill — no reason, as to one, is given why it was not sooner made. This is the 8th or 9th year of this litigation. It ha3 been tried before this Court — has been tried several times below ; and to permit amendments, without any cause shown now, would outrage all equity practice, and set aside the well settled Law of this Court, on this head. The reason given why one of them was not sooner made, is that the party had been advised by counsel, that the doctrine which it asserts, was not involved in the case. This is no reason at all. Parties must know what doctrines are involved in their causes, at their peril.
[2.] But aside from all these considerations, the amendments make a new case. The original bill went to reform a written contract. These amendments set up an independent parol *323agreement, and certain equities growing out of it; which agreement not only makes a new case, but a case which is contradictory of the case first made in the bill; and that is wholly inadmissible.
Let the judgment be affirmed.